DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AlA 35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. (62/378768) and (15/685495), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph for one or more claims of this application.
In claim 9 line 3 recites: “a channel, the channel configured to receive the conductor”. Therefore, claim 9 is not entitled to the benefit of the prior application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a channel; and aperture defined by the housing” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 9 line 3 recites: “a channel, the channel configured to receive the conductor”, neither the original application nor the current “CON” application described/disclosed the channel structure as recited in claim 9.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: TERMINAL WIRE CLAMP HAVING A PLURALITY OF TABS.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
Claim 1 line 3 recites: “a first plane”. However, Applicant has never recited “a second plane” throughout the claim set.
Claim 15 line 10 recites: “in the first direction in the second direction” should be -- in the first direction and in the second direction --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 line 3 recites: “a channel, the channel configured to receive the conductor’, neither the original application nor the current “CON” application described/disclosed the channel structure as recited in claim 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 8 and 15 recites “a third tab extending from the body”; “a third tab extending from the plane”; “third tab extends in the first direction in the second direction”. It is ambiguous that where exactly the third tab is extending from, is it extending from the front face, the back face, or the side edge where the first and second taps initially are extending from? Applicant just simply recited the third tab extending but does not further in detail the exact extending of the third tab as claimed. Further, clarification is required.
	Claims 2-7; 9-14; and 16-20 are respectively depending on claims 1; 8; and 15 and are also rejected.
	Claim 3 line 2 recites: “the plane”. It is ambiguous that this “the plane” is the same as “the first plane” recited in the independent claim 1 or a different “the plane” here. Further, clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 as best understood and is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Andrew (US 2016/0173028).
As per claim 1: Andrew discloses a terminal wire clamp 120 comprising: a body 128 (see Para.  [0027]) having a front face, a back face opposite to the front face, and a side edge (as shown in fig. 4), the body 128 defining a first plane; a first tab 164 extending from the side edge, the first tab 164 extending out of the first plane in a first direction (toward to the left); a second tab 162 extending from the side edge (see fig. 4; wherein the finger 162 is bending upward), the second tab 162 extending out of the first plane in a second direction (upward direction) that is different than the first direction (to the left direction); and a third tab 167 extending from the body 128 in the first direction and in the second direction (see fig. 4; wherein the 3rd tab is having a first portion bending to the left same as the 1st direction; and a bottom portion of the 3rd tab is bending upward same as the 2nd direction).

As per claim 2: Andrew discloses the terminal wire claim 120, further comprising an aperture 158 defined by the body 128.

Claim(s) 1-2; 4; 8-10; 14-15; 17; 20 as best understood and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonilla et al. (US 6206737).
As per claim 1: Bonilla discloses a terminal wire clamp 46 (as shown in fig. 30) comprising: a body 52 having a front face, a back face opposite to the front face (see fig. 30; wherein the body 52 is having front and back face (side), and a side edge (56/58), the body 52 defining a first plane; a 1st tab (see attached fig. 30) extending from the side edge, the 1st tab extending out of the first plane in first direction (see attached fig. 30); and a 2nd tab (see attached fig. 30, wherein element 62 is located)  extending from the side edge, the 2nd tab extending out of the 1st plane in a second direction that is different than the first direction; and a 3rd tab (see attached from fig. 30) extending from the body 52 in the 1st direction and in the 2nd direction (see fig. 30; wherein the 3rd tab bent upward from the body 52 then bent sideway parallel to the body 52). 

As per claims 2; 4: Bonilla discloses the terminal wire clamp 46, further comprising an aperture 66 defined by the body 52; and wherein the 3rd tab is directly adjacent to the 2nd tab along the side edge and wherein the 2nd tab is directly adjacent to the 1st tab along the side edge (as shown in the attached fig. 30); and 

	As per claim 8: Bonilla discloses an electrical device 10 comprising: a housing 12; a terminal (see fig. 27; a pair of contact terminal assemblies 16, 18) configured to electrically connect to a conductor 84; and a clamp 46 configured to electrically couple to the conductor 84 to the terminal, the clamp 46 including; a body 52 defining a plane and having a front face, a back face opposite of the front face, and a side edge (see fig. 30; wherein the clamp 46 is having front, back side and the side edges around), a 1st tab (see attached fig. 30) extending from the side edge, the 1st tab extending out of the first plane in first direction (see attached fig. 30); and a 2nd tab (see attached fig. 30, wherein element 62 is located) extending from the side edge, the 2nd tab extending out of the 1st plane in a second direction that is different than the first direction; and a 3rd tab (see attached from fig. 30) from the plane, wherein a 1st portion of the 3rd tab extends from the plane in the 1st direction (upward direction) and a second portion of the 3rd tab extends from the plane in the 2nd direction (outward direction from the edge of the clamp body 46).

	As per claims 9-10; 14: Bonilla discloses the electrical device 10; wherein at least the back face, the first tab (see attached fig. 30), a terminal screw 50 positioned perpendicular to and passing through an aperture 66 within the body 46, and the terminal define a channel (see fig. 30; wherein terminal body 46 is having a cavity), the channel configured to receive the conductor 84; and further comprising a hook (adjacent to element 60) extending from the plane, wherein the hook is configured to be received in an aperture defined by the housing to inhibit rotation of the clamp 46 (as shown in figs. 27-29); and further comprising a terminal screw 50, and wherein the clamp 46 further defines an aperture sized 66 to receive the screw 50 to couple the clamp 46 and the conductor 84 to the terminal (as shown in fig. 27).

	As per claim 15: Bonilla discloses a method of manufacturing a terminal wire clamp 46, the method comprising: providing a body 52 of the terminal wire clamp 46, the body 52 defining a plane; cutting a first tab from the body (see attached fig. 30 below); bending the 1st tab outside of the plane in a first direction (upward from the plane); cutting a 2nd tab (see attached fig. 30 below, wherein element 62 is located) from the body 52, the 2nd tab located directly adjacent to the 1st tab; bending the 2nd tab outside of the plane in a second direction (sideward as shown in fig. 30) that is different than the 1st direction (upward direction); cutting a 3rd tab (see attached from fig. 30) from the body; and bending the bending the 3rd tab such that the third tab extends in the first direction in the second direction (see fig. 30; wherein the 3rd tab bent upward from the body 52 then bent sideway parallel to the body 52).

	As per claims 17; 20: Bonilla discloses the method, wherein the 3rd tab is cut from the body 52 at a location directly adjacent to the 2nd tab (see attached in fig.30); and further comprising forming an aperture 66 through the body 52.

    PNG
    media_image1.png
    260
    563
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-5; 11-12; 16; and 18 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonilla et al. (US 6206737).
As per claims 3; 5; 11-12; 16: Bonilla discloses the terminal wire clamp 46. However, Bonilla does not explicitly disclose wherein the 1st direction and the 2nd direction extend from opposite sides of the plane; and wherein a hook extends away from the back face beyond the first tab in the first direction, and wherein the first direction is perpendicular to the back face.
On the other hand, Bonilla is having the 1st tab is bending in different direction with the 2nd tab; and the hook (see fig. 30; wherein the hook is located adjacent to the element 60) is bending outward direction from the wire clamp terminal. However, a person having ordinary skill in the art would know that having to bend these tabs, hook to be able to adapt or to fit in with an electrical device can only deal with manufacture desire because such modification still would not change the function of the terminal wire clamp to an electrical device after all, but can only further provide a secure, stable, and reliable between the terminal wire clamp to the electrical device.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the terminal wire clamp of Bonilla by having the 1st direction and the 2nd direction extend from opposite sides of the plane; and wherein a hook extends away from the back face beyond the first tab in the first direction, and wherein the first direction is perpendicular to the back face as taught by the instant invention to further provide a secure, stable, and reliable between the terminal wire clamp to the electrical device.

As per claim 18: Bonilla discloses the method of manufacturing a terminal wire clamp 46 , further comprising a cutting a hook 60 from the body 52 and bending the hook in the 1st direction (upward direction) such that when the hook is bent in the 1st direction, the hook 60 extends away from the body 52. However, Bonilla does not explicitly disclose the hook extends away from the body beyond the 1st tab in the 1st direction.
On the other hand, Bonilla showed that the hook is having a same direction and same length with the 1st (see fig. 30). However, a person having ordinary skill in the art would know that having the hook beyond the 1st tab in the 1st direction can only deal with change in size because such a modification still would not change the function of the clamp or the electrical device after all but instead as the manufacture desire to fit in with the electrical terminal to further enhance a stability, security and liability structure as well as the connection between the clamp, conductor and the terminal.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the terminal wire clamp of Bonilla by having the hook extends away from the body beyond the 1st tab in the 1st direction as taught by the instant invention to further enhance a stability, security and liability structure as well as the connection between the clamp, conductor and the terminal.

Claim(s) 6; 13 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonilla et al. (US 6206737) in view of Brant et al. (US 2004/0089465).
As per claim 6; 13; 19: Bonilla discloses the terminal wire clamp 46. However, Bonilla does not explicitly disclose the texturing positioned on the front face of the body.
Brant discloses the terminal wire claim 10, with plurality of shallow grooves 13 on the front face of the body (as shown in fig. 2A) in order to provide a stable, reliable and secure grip to the conductor wire.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the terminal wire clamp of Bonilla by having the texturing positioned on the front face of the body as taught by Brant to further provide a stable, reliable and secure grip to the conductor wire.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831